Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 25, 2012                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  144874                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  DAVID G. WOODS,                                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                     Justices

  v                                                                SC: 144874
                                                                   COA: 305332
                                                                   WCAC: 08-000232
  EATON CORPORATION and OLD
  REPUBLIC INSURANCE COMPANY,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 22, 2012
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        HATHAWAY, J., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 25, 2012                       _________________________________________
           t0618                                                              Clerk